DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on December 29, 2020 for application number 17/136,521. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 29, 2020 and September 3, 2021 are noted. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzill et al. (US PG Pub No. 2004/0079318), hereinafter “Batzill”.
Regarding claim 1, Batzill discloses an oil pan (Fig. 1 (2)) for forming a lower end part of an internal combustion engine (Abstract), comprising: a bottom wall (Fig. 2 (vicinity of 12 and 4)), and a side wall (Fig. 1 (between the top part and the bottom wall of element 2)) extending from a peripheral edge of the bottom wall (Fig. 2 (vicinity of 12 and 4)), wherein the bottom wall  includes a pair of first planar surface portions (Fig. 1 (30 & 32)) extending in a lateral direction and provided on either end of the bottom wall (Fig. 2 (vicinity of 12 and 4)) with respect to a fore and aft direction orthogonal to the lateral direction, and a curved surface portion (Fig. 2 (element 12)) recessed downward with respect to the first planar surface portions.
Regarding claim 2, Batzill discloses the oil pan according to claim 1, wherein the curved surface portion (Fig. 2 (element 12)) has an arcuate cross section as viewed from the lateral direction.

Regarding claim 4, Batzill discloses the oil pan according to claim 3, wherein the side wall (Fig. 1 (between the top part and the bottom wall of element 2)) includes a first side wall (Fig. 3 (between the top part and the bottom wall of element 2 at a right side)) provided in a front side part of the bottom wall (Fig. 2 (vicinity of elements 4 & 12)), and a second side wall (Fig. 3 (between the top part and the bottom wall of element 2 at a left side)) provided in a rear side part of the bottom wall (Fig. 2 (vicinity of elements 4 & 12)), at least one of the first side wall (Fig. 3 (between the top part and the bottom wall of element 2 at a right side)) and the second side wall (Fig. 3 (between the top part and the bottom wall of element 2 at a left side)) being slanted inward toward the first side with respect to the lateral direction (Figs. 3 & 7).
Regarding claim 6, Batzill discloses the oil pan according to claim 1, wherein at least one of the first planar surface portions (Fig. 1 (30 & 32)) is inclined downward toward the curved surface portion (Fig. 2 (on both sides toward the center of element 12)).
Regarding claim 7, Batzill discloses the oil pan according to claim 1, wherein the bottom wall (Fig. 4 (vicinity of elements 4 & 12)) includes a shallow bottom wall (Fig. 4 (lowest portion of element 12)) provided on the first side with respect to the lateral direction, a deep bottom wall (Fig. 4 (lowest portion of element 4)) provided on the second side with respect to the lateral direction and offset downward from the shallow bottom wall (Fig. 4 (lowest portion of element 12)), and a connecting wall (Fig. 2 (inclined wall 
Regarding claim 8, Batzill discloses the oil pan according to claim 7, wherein the curved surface portion (Fig. 2 (in the center of element 12)) is provided with a reinforcing structure (Fig. 3 (in the vicinity of element 12)) that is recessed radially outward of the curved surface portion (Fig. 2 (in the center of element 12)).
Regarding claim 9, Batzill discloses the oil pan according to claim 8, wherein the reinforcing structure (Fig. 3 (in the vicinity of element 12)) extends laterally and is connected to the connecting wall (Fig. 2 (inclined wall connecting elements 12 & 4)).
Regarding claim 10, Batzill discloses the oil pan according to claim 7, wherein the shallow bottom wall (Fig. 4 (lowest portion of element 12)) includes a second planar surface portion (Fig. 3 (above element 12 in the image)) provided on the first side of the curved surface portion (Fig. 2 (in the center of element 12)) with respect to the lateral direction, and positioned above a lowermost part of the curved surface portion (Fig. 2 (in the center of element 12)) and below a lowermost part of the first planar surface portions (Fig. 1 (30 & 32)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batzill, in view of Nakashima et al. (US PG Pub No. 2011/0073062), hereinafter “Nakashima”.
Batzill discloses the oil pan according to claim 4.
Batzill fails to explicitly disclose that the side wall is provided with a fastening portion on the first side thereof with respect to the lateral direction for fastening a transmission device or a drive unit thereto.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Batzill by incorporating the teachings of Nakashima since it is known in the art that a side wall of an oil pan can be provided with a fastening portion for fastening a transmission device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747